Exhibit 10.1

INDEMNIFICATION AGREEMENT

between

MAX CAPITAL GROUP LTD.

and

[Indemnitee]

1

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made as of [•], 2010

BETWEEN:



(A)   Max Capital Group Ltd., a company incorporated under the laws of Bermuda
with its registered office located at Max House, 2 Front Street, Hamilton 11,
Bermuda (the “Company”); and

(B) [NAME] of [ADDRESS] (“Indemnitee”).

WHEREAS Indemnitee is a director or officer of a Group Company (defined below);

WHEREAS the Board of Directors of the Company (the “Board”) believes that highly
skilled and competent persons are becoming more reluctant to serve public
companies as directors or officers unless they are provided with adequate
protection through insurance and indemnification against inordinate risks of
claims and actions against them arising out of their service to, and activities
on behalf of, such companies;

WHEREAS, the Board recognizes that it has become increasingly difficult to
obtain directors’ and officers’ liability insurance, that the cost of such
insurance has increased; and that the coverage available thereunder has been
generally reduced;

WHEREAS uncertainties relating to indemnification and the availability of
insurance increase the difficulty of attracting and retaining such persons;

WHEREAS the Board has determined that an inability to attract and retain such
persons is detrimental to the best interests of the Group Companies and that the
Company should act to assure such persons that there will be increased certainty
of such reasonable protection in the future;

WHEREAS, in furtherance of the provisions regarding the indemnification and
limitation on liability of directors and officers of the Company that are
contained in the Company’s Bye-laws (and to the extent applicable, the
indemnification and limitation on liability of directors and officers contained
in the other Group Companies’ Bye-laws) and in order to establish a contractual
relationship between the Company and Indemnitee, it is reasonable, prudent and
necessary for the Company to obligate itself to indemnify Indemnitee to the
fullest extent permitted by the laws of Bermuda so that Indemnitee will serve or
continue to serve the Group Companies free from undue concern that Indemnitee
will not be so indemnified; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Group Companies on the condition that
Indemnitee be so indemnified by the Company to the fullest extent permitted by
the laws of Bermuda;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:



1.   INTERPRETATION



1.1   In this Agreement unless the context otherwise requires, the following
words and expressions shall have the following meanings:



      “Agreement” means this Indemnification Agreement;



      “beneficially own” has the meaning in Rule 13d-3 under the Exchange Act;



      “Business Day” means any day on which banks in Bermuda are open for
business;



      “Change in Control” means (i) the acquisition, in one or more
transactions, of beneficial ownership by any person or entity or any group of
persons or entities who constitute a group, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
subsidiary, of any securities of the Company if, as a result of such
acquisition, such person, entity or group (A) beneficially owns more than 30% of
the Company’s outstanding voting securities entitled to vote on a regular basis
for a majority of the members of the Board or (B) otherwise has the ability to
elect, directly or indirectly, a majority of the members of the Board;
(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) ceasing for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial nomination for office was in connection with an actual or threatened
election contest relating to the election of the directors of the Company,
regardless of whether such director was subsequently “approved” by the Incumbent
Board) shall be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board; or (iii) approval by the
shareholders of the Company of (A) a reorganization, merger, amalgamation,
scheme of arrangement, consolidation or similar transaction, in each case, with
respect to which persons who were the shareholders of the Company immediately
prior to such reorganization, merger, amalgamation, scheme of arrangement,
consolidation or similar transaction do not, immediately thereafter, own more
than a majority of the then-outstanding shares of the Company’s capital stock
entitled to vote generally in the election of directors of the reorganized
(including by means of scheme of arrangement), merged, amalgamated, consolidated
or other surviving company’s then-outstanding voting securities, (B) a
liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company in any one transaction or series
of related transactions; provided, however, that the transactions contemplated
by the Agreement and Plan of Amalgamation, dated as of March 3, 2010, among
Harbor Point Limited, the Company and Alterra Holdings Limited shall not be
considered a Change of Control for purposes of this Agreement;



      “Companies Act” means the Companies Act 1981 of Bermuda, as amended;



      “Corporate Status” means the status of a person who is or was a director,
officer, employee, agent, or fiduciary of the Company or any other Group
Company, or is or was serving at the request of one of the Group Companies as a
director, officer, employee, partner, member, manager, trustee, agent or
fiduciary of any other company, corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other entity or
enterprise;



      “Court” means the Supreme Court of Bermuda;



      “Disinterested Director” means a director of the Company who is not or was
not a party to a Proceeding in respect of which indemnification is sought by
Indemnitee;



      “Exchange Act” means the Securities Exchange Act of 1934, as amended;



      “group” has the meaning in Rule 13d-3 under the Exchange Act;



      “Group Companies” means the Company and each subsidiary of the Company
(wherever incorporated or organized);



      “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years represented: (i) any of the
Group Companies or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement and/or
the indemnification provisions of the Bye-laws of any of the Group Companies),
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder; provided that, notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.
Notwithstanding the foregoing, in the event that no such law firm or member of a
law firm can be located, “Independent Counsel” shall mean the law firm or member
of a law firm that the parties mutually agree is independent;



      “Party” means a party to this Agreement; and



      “Proceeding” means any action, suit, claim, demand, arbitration, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other proceeding, including any and all appeals, whether civil, criminal,
administrative or investigative and whether formal or informal.

1.2 In this Agreement unless the context otherwise requires:



  1.2.1   references to statutory provisions shall be construed as references to
those provisions as amended or re-enacted or as their application is modified by
other provisions from time to time and shall include references to any
provisions of which they are re-enactments (whether with or without
modification);



  1.2.2   references to clauses are references to clauses hereof; references to
sub-clauses are, unless otherwise stated, references to sub-clauses of the
clause in which the reference appears;



  1.2.3   references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa;



  1.2.4   references to persons shall include companies, partnerships,
associations and bodies of persons, whether incorporated or unincorporated; and



  1.2.5   references to “serving at the request of one of the Group Companies”
shall include any service as a director, officer, employee, agent or fiduciary
of a Group Company which imposes duties on, or involves services by, such
director, officer, employee, agent or fiduciary with respect to any employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan will be deemed
to have acted in a manner “not opposed to the best interests of the Group
Companies.”



2.   SERVICE

Indemnitee agrees to continue to serve as a director or officer of the Group
Companies at the will of the applicable Group Company so long as Indemnitee is
duly elected or appointed, as the case may be, and qualified to so serve in
accordance with applicable provisions of the Bye-laws of such Group Company or
until such earlier time as Indemnitee tenders his or her resignation in writing.
This Agreement does not create or otherwise establish any right on the part of
Indemnitee to continue to serve as or be renominated as a director or employed
as an officer of any Group Company and does not create an employment or service
contract between the Company (or any other Group Company) and Indemnitee.



3.   INDEMNITY OF DIRECTORS AND OFFICERS



3.1   Subject to clause 11, the Company shall indemnify and hold harmless
Indemnitee to the fullest extent permitted by applicable law if Indemnitee was,
is or becomes a party to or is threatened to be made a party to any actual,
threatened, pending or completed Proceeding, including a Proceeding brought by
or in the right of the Company, by reason of the fact that Indemnitee is or was
a director, officer, employee, agent or fiduciary of a Group Company or is or
was serving at the request of one of the Group Companies as a director, officer,
employee, partner, member, manager, trustee, agent or fiduciary of any other
company, corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other entity or enterprise or by reason of
anything done or not done by Indemnitee in any such capacity against any and all
costs, liabilities, expenses (including attorneys’ retainers, fees and
disbursements), judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee in connection with any such
Proceeding (including, but not limited to, the investigation, defense,
settlement or appeal thereof), and any local or foreign stamp duties or taxes
imposed as a result of the actual or deemed receipt of any payments under this
Agreement, that are actually paid or incurred by Indemnitee in connection with
any such Proceeding (collectively “Liabilities and Expenses”).



3.2   Subject to clause 11, the Company shall indemnify Indemnitee against all
Liabilities and Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in defending any Proceedings referred to in sub-clause 3.1
in which judgment is given in his favor (whether on the merits or otherwise), in
which he or she is acquitted or in respect of which relief is granted to him or
her by the Court under section 281 of the Companies Act.



3.3   Subject to clause 11, the Company shall indemnify Indemnitee for such
portion of the Liabilities and Expenses that Indemnitee becomes legally
obligated to pay in connection with any Proceeding referred to in sub-clause 3.1
in respect of which Indemnitee is entitled to indemnification hereunder, even if
Indemnitee is not entitled to indemnification hereunder for the total amount
thereof.



3.4   Without limiting the scope of the indemnity provided under any other
provision of this Agreement, if the Indemnitee has reason to believe that any
claim will or might be made against him or her in respect of any negligence,
default, breach of duty or breach of trust, he or she may apply to the Court for
relief pursuant to section 281 of the Companies Act and, to the extent that the
Court relieves him or her, either wholly or partly, from his or her liability in
accordance with section 281 of the Companies Act, Indemnitee shall be
indemnified against any liability actually and reasonably incurred by him or her
in defending any Proceedings in accordance with paragraph 98(2)(b) of the
Companies Act.



3.5   The Company specifically agrees that it shall not be necessary, and that
it shall not be entitled to require, before or as a condition of providing any
indemnification hereunder, that Indemnitee first exercise or assert any other
right to indemnification in connection with such Proceedings under any other
third party indemnification arrangement.



4.   INDEMNIFICATION FOR EXPENSES OF A WITNESS

Subject to clause 11, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness, or otherwise a participant, in any
Proceeding referred to in sub-clause 3.1, the Company shall indemnify Indemnitee
against any and all expenses actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf in connection therewith.

5. DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION



5.1   Indemnitee shall request indemnification pursuant to this Agreement by
written notice to the secretary of the Company (each, a “Request”). The
secretary shall, promptly upon receipt of a Request, provide written notice of
the receipt of such Request to the Board or such other person or persons
empowered to make the determination as provided in sub-clause 5.2. Subject to
clause 11, upon making a Request, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption.



5.2   Upon receipt of a Request, a determination as to whether Indemnitee is
entitled to indemnification pursuant to sub-clause 3.1 of this Agreement or
applicable law shall be made by the following person or persons who shall be
empowered to make such determination:



  5.2.1   if at any time after the date of this Agreement a Change in Control
shall have occurred, by Independent Counsel (unless Indemnitee shall request in
writing that such determination be made by the Board in the manner provided for
in sub-clause 5.2.2) in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or



  5.2.2   if a Change in Control shall not have occurred since the date of this
Agreement, (a)(1) by the Board, by a majority vote of Disinterested Directors
even though less than a quorum, or (2) by the Board, by a committee of
Disinterested Directors designated by majority vote of Disinterested Directors,
even though less than a quorum, or (b) if there are no such Disinterested
Directors or, even if there are such Disinterested Directors, if the Board, by
the majority vote of Disinterested Directors, so directs, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee.



5.3   For purposes of sub-clause 5.2, Independent Counsel shall be selected by
the Board and approved by Indemnitee in his or her reasonable discretion. Upon
failure of the Board to make a determination with regard to indemnification or
to select such Independent Counsel within 15 days of receipt of a Request, or
upon failure of Indemnitee to so approve such selection, a single arbitrator (an
“Arbitrator”) selected by the International Centre for Dispute Resolution
(“ICDR”) pursuant to the International Arbitration Rules of the American
Arbitration Association shall be appointed in lieu of Independent Counsel. The
arbitration shall be held in New York City and shall be conducted in the English
language.



5.4   Any determination of entitlement to indemnification under sub-clause
5.2.2(a) shall be made no later than 60 days after receipt by the Company of a
Request, and the Parties shall use commercially reasonable efforts to cause any
determination of entitlement to indemnification under any other provision of
sub-clause 5.2 to be made no later than 60 days after receipt by the Company of
a Request or as soon thereafter as practicable. In connection therewith, the
Company and Indemnitee shall promptly provide to the Independent Counsel or
Arbitrator all documentation or information that is necessary for making any
such determination. The determination of the Independent Counsel or Arbitrator
shall be final and binding on the parties and may be entered and enforced in any
court having jurisdiction.



5.5   If the Independent Counsel or Arbitrator, as the case may be, shall
determine that Indemnitee is entitled to indemnification as to part (but not
all) of the application for indemnification, such partial indemnification may be
reasonably prorated among such claims, issues or matters in respect of which
indemnification is requested in the sole discretion of the Independent Counsel
or Arbitrator, as the case may be.

6. ADVANCEMENT OF EXPENSES



6.1   All costs and expenses (including attorneys’ retainers, fees and
disbursements) actually and reasonably incurred by Indemnitee in connection with
any Proceeding referred to in sub-clause 3.1 shall be paid by the Company in
advance of the final disposition of such Proceeding at the request of Indemnitee
as promptly as practicable, and in any event within thirty days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances from time to time. Such statement or statements shall
reasonably evidence the costs and expenses incurred by Indemnitee in connection
therewith and shall include or be accompanied by an undertaking by or on behalf
of Indemnitee to repay such amount if it is ultimately determined that
Indemnitee is not entitled to be indemnified against such costs and expenses by
the Company as provided by this Agreement or otherwise. Subject to clause 11,
the Company shall have the burden of proof in any determination under this
clause 6. No amounts advanced hereunder shall be deemed an extension of credit
by the Company to Indemnitee.



6.2   Notwithstanding the foregoing, no expenses shall be advanced in accordance
with this clause 6 if it is determined by either (i) the Board, by a majority
vote of the Disinterested Directors, or (ii) if such vote is not obtainable or,
even if obtainable, if such Disinterested Directors so direct by majority vote,
by Independent Counsel in a written opinion to the Board, that there is no
reasonable basis to believe that Indemnitee is entitled to be indemnified by the
Company under this Agreement, the Company’s Bye-laws or otherwise pursuant to
applicable law.

7. CONTRIBUTION IN THE EVENT OF JOINT LIABILITY



7.1   To the fullest extent permitted by applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason other
than as expressly contemplated by this Agreement, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount of Liabilities and
Expenses actually and reasonably incurred by Indemnitee in connection with any
Proceeding referred to in sub-clause 3.1 in proportion to the relative benefits
received by the Company and all officers, directors and employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, from the matter from which such Proceeding arose; provided, however, that
the proportion determined on the basis of relative benefit may, to the extent
necessary to conform to applicable law, be further adjusted by reference to the
relative fault of the Company and all officers, directors and employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such Liabilities and
Expenses, as well as any other equitable considerations which applicable law may
require to be considered. The relative fault of the Company and all officers,
directors and employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, shall be determined by reference to,
among other things, the degree to which their actions were motivated by intent
to gain personal profit or advantage, the degree to which their liability is
primary or secondary, and the degree to which their conduct was active or
passive.



7.2   To the fullest extent permitted by applicable law, subject to clause 11,
the Company shall indemnify and hold harmless Indemnitee from any claims of
contribution that may be brought by other officers, directors or employees of
the Company who may be jointly liable with Indemnitee for any of the Liabilities
and Expenses arising from a Proceeding referred to in sub-clause 3.1.



8.   REMEDIES OF INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY OR TO
ADVANCE EXPENSES



8.1   In the event that: (a) a determination is made pursuant to clause 5 that
Indemnitee is not entitled to indemnification for Indemnitee’s Liabilities and
Expenses (unless such determination was made by an Arbitrator pursuant to
Section 5.3 herein); (b) payment has not been timely made following a
determination pursuant to clause 5 of Indemnitee’s entitlement to
indemnification for Indemnitee’s Liabilities and Expenses; (c) costs and
expenses are not advanced to Indemnitee pursuant to clause 6; or (d) the
applicable portion of Liabilities and Expenses are not contributed by the
Company to Indemnitee pursuant to clause 7, Indemnitee shall be entitled to
apply to the Court or any other court of competent jurisdiction for a
determination of Indemnitee’s entitlement to such indemnification, advancement
or contribution.



8.2   Alternatively to sub-clause 8.1, Indemnitee, at Indemnitee’s option, may
seek an award in arbitration to be conducted by an Arbitrator pursuant to the
ICDR. The Parties shall use commercially reasonable efforts to cause any
determination with respect to such award to be made within 60 days following the
filing with the ICDR of the notice of arbitration, or as soon thereafter as
practicable. The arbitration shall be held in New York City and shall be
conducted in the English language. The Company and Indemnitee shall promptly
provide to the Arbitrator all documentation or information that is necessary for
such determination and award. The award of the Arbitrator shall be final and
binding on the parties and may be entered and enforced in any court having
jurisdiction. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim; provided, however, if
the Arbitrator shall have made a final determination with respect to
Indemnitee’s entitlement to indemnification pursuant to sub-clause 5.3,
Indemnitee shall not be entitled to seek a second arbitration of such
entitlement to indemnification or have any right to appeal any previous
arbitrator’s determination of such entitlement or non-entitlement to
indemnification, except on the grounds set forth in the Bermuda International
Arbitration and Conciliation Act 1992.



8.3   A judicial Proceeding or arbitration pursuant to this clause 8 shall be
made de novo and Indemnitee shall not be prejudiced by reason of any
determination otherwise made hereunder (if so made) that Indemnitee is not
entitled to indemnification. Subject to clause 11, if a determination is made
pursuant to the terms of clause 5 that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.

9. OTHER RIGHTS TO INDEMNIFICATION



9.1   The indemnification, contribution and advancement of costs and expenses
provided by this Agreement shall not be deemed exclusive of any other right to
which Indemnitee may now or in the future be entitled under any provision of the
any applicable Group Company’s Bye-laws, any agreement, vote of shareholders,
the Board or Disinterested Directors, provision of law, insurance policy or
otherwise; provided, however, that: (a) this Agreement supersedes any other
agreement (other than the Bye-laws of any applicable Group Company as they exist
as of the date hereof and not subject to any amendment) that has been entered
into by any Group Company with Indemnitee which has as its principal purpose the
indemnification of Indemnitee; and (b) where the Company may indemnify
Indemnitee pursuant to either this Agreement or the Bye-laws of any Group
Company, the Company may indemnify Indemnitee under either this Agreement or
such Group Company Bye-laws but Indemnitee shall, in no case, be indemnified by
the Company in respect of any expense, liability or cost of any type for which
payment is or has been actually made to Indemnitee under any insurance policy,
indemnity clause, bye-law or agreement, except in respect of any excess beyond
such payment.



9.2   In the event of any payment by the Company under this Agreement, the
Company will be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect thereto and Indemnitee will execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights (it being understood that all of Indemnitee’s reasonable
expenses related thereto will be borne by the Company).

10. ATTORNEYS’ FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT

In the event that Indemnitee is subject to or intervenes in any Proceeding in
which the validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce Indemnitee’s rights under this
Agreement, or to recover damages for breach of this Agreement, Indemnitee shall
be entitled to recover from the Company and shall be indemnified by the Company
against, any costs and expenses for attorneys’ retainers, fees and disbursements
actually and reasonably incurred by Indemnitee, irrespective of the outcome of
the determination of Indemnitee’s entitlement to indemnification, advancement of
costs and expenses or contribution, as the case may be.

11. LIMITATION OF INDEMNIFICATION

Notwithstanding any other provisions of this Agreement, nothing herein shall
require the Company to indemnify Indemnitee against, or exempt Indemnitee from,
any liability to the extent such liability results from (a) Indemnitee’s fraud
or dishonesty in relation to the Company which is finally adjudged by a court of
competent jurisdiction, (b) on account of any Proceeding in which judgment is
rendered against Indemnitee for disgorgement of profits made from the purchase
or sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act, or similar provisions of applicable law,
(c) any expense, liability or cost of any type for which payment is or has been
actually made to Indemnitee under any insurance policy, indemnity clause,
bye-law or agreement, except in respect of any excess beyond such payment; or
(d) if a final decision by a court or arbitrator having jurisdiction in the
matter shall determine that such indemnification is not lawful.

12. LIABILITY INSURANCE

The Group Companies shall maintain an insurance policy or policies providing
directors’ and officers’ liability insurance providing reasonable and customary
coverage as compared with similarly situated companies (as determined by the
Board in its reasonable discretion), and Indemnitee shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any Group Company director or officer (including
coverage after Indemnitee is no longer serving in a Corporate Status for acts
and omissions occurring while Indemnitee was serving in a Corporate Status).

13. DURATION OF AGREEMENT

This Agreement shall apply with respect to Indemnitee’s occupation of any of the
position(s) described in sub-clause 3.1 of this Agreement prior to the date of
this Agreement and, subject to the following sentence, with respect to all
periods of such service after the date of this Agreement, including coverage
after Indemnitee is no longer serving in a Corporate Status for acts and
omissions occurring while Indemnitee was serving in a Corporate Status. This
Agreement will continue until and terminate upon the latest of: (a) the statute
of limitations applicable to any claim that could be asserted against Indemnitee
with respect to which Indemnitee may be entitled to indemnification and/or an
advancement of expenses under this Agreement; (b) ten years after the date that
Indemnitee has ceased to serve as a director or officer of a Group Company or
served at the request of one of the Group Companies as a director, officer,
employee, partner, member, manager, trustee, agent or fiduciary of any other
company, corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other entity or enterprise; or (c) if, at the
later of the dates referred to in sub-clauses (a) and (b) above, there is
pending a Proceeding in respect of which Indemnitee is granted rights of
indemnification or the right to an advancement of expenses under this Agreement
or a Proceeding commenced by Indemnitee pursuant to clause 8 of this Agreement,
one year after the final termination of such Proceeding, including any and all
appeals.

14. NOTICE OF PROCEEDINGS BY INDEMNITEE



14.1   Indemnitee agrees promptly to notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding which may be subject to
indemnification hereunder; provided, however, that the failure to so notify the
Company will not relieve the Company from any liability it may have to
Indemnitee except to the extent that such failure materially prejudices the
Company’s ability to defend such claim. With respect to any such Proceeding as
to which Indemnitee notifies the Company of the commencement thereof:

14.1.1 the Company will be entitled to participate therein at its own expense;
and



  14.1.2   except as otherwise provided below, to the extent that it may wish,
the Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee and not subject to
indemnification hereunder unless (a) the employment of counsel by Indemnitee has
been authorized by the Company, (b) in the reasonable opinion of counsel to
Indemnitee there is or may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of such Proceeding or (c) the Company
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases, subject to clause 11, the fees and expenses of counsel
shall be at the expense of the Company;

provided, that the Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee’s
counsel shall have reached the opinion described in sub-clause (b) above.



14.2   Neither the Company nor Indemnitee shall settle any claim which may be
subject to indemnification hereunder without the prior written consent of the
other Party (which shall not be unreasonably withheld); provided, that the
Company shall not be required to obtain the consent of the Indemnitee to settle
any Proceeding which the Company has undertaken to defend if the Company assumes
full and sole responsibility for such settlement and such settlement grants the
Indemnitee a complete and unqualified release in respect of any actual or
potential liability and all Liabilities and Expenses.

15. NOTICES

Any notice required to be given hereunder shall be in writing in the English
language and shall be served by sending the same by registered mail, facsimile
or by delivering the same by hand to the address of the Party in question as set
out below (or such other address as such Party shall notify the other Party of
in accordance with this clause). Any notice sent by registered mail as provided
in this clause shall be deemed to have been served three Business Days after
despatch and any notice sent by facsimile as provided in this clause shall be
deemed to have been served at the time of despatch and in proving the service of
the same it will be sufficient to prove in the case of a letter that such letter
was properly stamped, addressed and placed in the mail for collection; if
despatched personally or by hand, then on the date of despatched; and in the
case of a facsimile that such facsimile was duly despatched to a current
facsimile number of the addressee.

Company:

Max Capital Group Ltd.
Max House
2 Front Street
Hamilton 11
Bermuda
Attn: General Counsel and Secretary

Fax: (441) 292-4720

Indemnitee:

Name: [•]

Address: [•]

Fax: [•]

16. MISCELLANEOUS



16.1   Notwithstanding the expiration or termination of this Agreement howsoever
arising, such expiration or termination shall not operate to affect such of the
provisions hereof as are expressed or intended to remain in full force and
effect.



16.2   If any of the clauses, conditions, covenants or restrictions of this
Agreement or any deed, agreement or document emanating from it shall be found by
a court of competent jurisdiction or by a duly appointed arbitrator to be void
but would be valid if some part thereof were deleted or modified, then such
clause, condition, covenant or restriction shall apply with such deletion or
modification as may be necessary to make it valid and effective so as to give
effect as nearly as possible to the intent manifested by such clause, condition,
covenant or restriction.



16.3   Each Party acknowledges and agrees that the other Party would be
irreparably damaged if any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. Accordingly, the
Parties will be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
its provisions in any action or proceeding instituted in any court having
jurisdiction over the Parties and the matter, in addition to any other remedy to
which they may be entitled, at law or in equity. Except as expressly provided
herein, the rights, obligations and remedies created by this Agreement are
cumulative and in addition to any other rights, obligations or remedies
otherwise available at law or in equity. Except as expressly provided herein,
nothing herein will be considered an election of remedies.



16.4   Neither Party may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other Party and any such assignment by a Party without prior written approval of
the other Party will be deemed invalid and not binding on such other Parties;
provided, however, that the Company shall assign all (but not less than all) of
its rights, obligations and interests hereunder to any direct or indirect
successor to all or substantially all of the business or assets of the Company
by purchase, merger, amalgamation, consolidation, operation of law or otherwise
and shall cause such successor to be bound by and expressly assume the terms and
provisions hereof. This Agreement shall be binding upon the Company and its
successors and assigns (including any transferee of all or substantially all of
its business or assets and any successor or resulting company by merger,
amalgamation, consolidation, operation of law or otherwise) and shall inure to
the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, estate,
devises, executors, administrators or other legal representatives.



16.5.   This Agreement (together with any documents referred to herein)
constitutes the whole agreement between the Parties relating to its subject
matter and supersedes any prior indemnification arrangement between any Group
Company and Indemnitee (other than the Bye-laws of any applicable Group Company)
that has been entered into by the Company in favor of Indemnitee that has as its
principal purpose the indemnification of Indemnitee by the Company.



16.6   No provision in this Agreement may be amended unless such amendment is
agreed to in writing, signed by Indemnitee and by a duly authorized officer of
the Company. No waiver by either Party of any breach by the other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. Any waiver must be in writing and
signed by Indemnitee or a duly authorized officer of the Company, as the case
may be.



16.7   The headings in this Agreement are inserted for convenience only and
shall not affect the construction or interpretation of this Agreement.



16.8   This Agreement may be executed in counterparts each of which when
executed and delivered shall constitute an original but all such counterparts
together shall constitute one and the same instrument.



16.9   The terms and conditions of this Agreement and the rights of the Parties
hereunder shall be governed by and construed in all respects in accordance with
the laws of Bermuda. Subject to clauses 5.3 and 8.2 herein, the Parties to this
Agreement hereby irrevocably agree that the courts of Bermuda shall have
non-exclusive jurisdiction in respect of any dispute, suit, action or Proceeding
(“Agreement Proceedings”), which may arise out of or in connection with this
Agreement and waive any objection to Agreement Proceedings in the courts of
Bermuda on the grounds of venue or on the basis that the Agreement Proceedings
have been brought in an inconvenient forum.

[Remainder of this page intentionally left blank]

2

IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have duly
executed this Agreement as of the date first written above.

MAX CAPITAL GROUP LTD.

By:
Name:
Title:


INDEMNITEE

By:
Name:
Title:


3